IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 00-30616
                        _____________________



RONALD MacINNIS,

                                                Plaintiff-Appellant,

                               versus

PAN-AMERICAN LIFE INSURANCE
COMPANY,

                                              Defendant-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
            Eastern District of Louisiana, New Orleans
                       USDC No. 99-CV-3890-J
_________________________________________________________________
                           March 8, 2001

Before FARRIS,* JOLLY, and DAVIS, Circuit Judges.

PER CURIAM:**

     This court has jurisdiction over MacInnis’s appeal.         We

conclude that the district court did not abuse its discretion in

finding that excusable neglect warranted an extension of time to

file a notice of appeal.

     After study of the briefs and consideration of the arguments

made by the parties, we are convinced that the district court did

     *
      Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
not err in dismissing MacInnis’s complaint for lack of subject

matter   jurisdiction.        MacInnis’s    federal    claims    are   clearly

insubstantial and appear to have been raised for the sole purpose

of obtaining federal jurisdiction.

     Because the district court dismissed MacInnis’s complaint for

lack of subject matter jurisdiction, MacInnis is not precluded, by

this dismissal, from raising his breach of contract and unjust

enrichment claims in state court.          See Daigle v. Opelousas Health

Care, Inc., 774 F.2d 1344, 1348 (5th Cir. 1985).             To prevent any

confusion,   however,    we    remand    to   the     district   court   with

instructions to enter a judgment that will explicitly “dismiss the

case for lack of subject matter jurisdiction, the dismissal to

otherwise be without prejudice.”           See Voisin’s Oyster House v.

Guidry, 799 F.2d 189 (5th Cir. 1986).

     The judgment of the district court is therefore AFFIRMED and

the case REMANDED with instructions.

                              AFFIRMED and REMANDED with instructions.




                                     2